Explanations of vote
Oral explanations of vote
Mr President, the first duty of any assembly is to hold the executive to account. We are here as the people's tribunes. There should be a creative tension between us and the executive - that is, the Commission.
But when it comes to these budgetary questions, the European Parliament, uniquely among the elected assemblies of the world, sides with the executive against its own constituents, in the cause of deeper integration.
Every year the European budget grows; every year we have the report from the Court of Auditors that shows tens of billions of euros being lost or stolen. And yet we do not do the one thing which we are empowered to do, which is to withhold supply, in other words, to say that we will not hand over any more money until the accounting procedures have been put in order.
Yet again we are waving through this budget despite all the errors in it and thereby betraying those who put us here, who are our constituents and also our taxpayers, because the majority of people in this house take a 'Europe right or wrong attitude' and would rather see things being badly done by Brussels than competently done by the Member States.
Mr President, the Confederal Group of the European United Left - Nordic Green Left voted in favour of the mobilisation of EUR 24 million to support workers made redundant in Belgium.
We voted in favour because we are on the side of those who are in need, those who devote their sweat and their brains to companies and who, ultimately, are victims of an unfair economic system and unchecked competition for profits, which have devastating social effects.
That being said, the role of this Adjustment Fund must be assessed.
In 2009, only EUR 37 million were mobilised, out of a possible EUR 500 million. The fund is not reflecting the reason for which it was set up.
Secondly, instead of supporting the unemployed directly, this fund supports national employment security systems. As they are very different from each other, the fund ends up reproducing the obvious inequalities among our own distribution systems.
In Portugal, the fund provides an unemployed person with EUR 500 of support. In Ireland, it provides an unemployed person with EUR 6 000 of support.
Thirdly, the case of Dell shows how it is possible simultaneously to support workers who are made redundant in Ireland and the very multinational that made them redundant, which is currently receiving another kind of public funds in Poland.
Dell was given money to set up a new factory in Poland while it was gaining new positions in US markets and, in the third quarter of this year, announced profits in the region of USD 337 million.
All aspects of the Globalisation Adjustment Fund therefore need to be carefully assessed.
Mr President, I have said it many times before and I will no doubt say it again: whatever the motives of its founders, the European Union has long since ceased to be an ideological project and it has become a racket, a way of redistributing money from people outside the system to people within it. Hence, the thing we are talking about today - these bungs to selected favoured companies.
Let us pass over the suspicious timing of the grant to Dell in Ireland that was announced with questionable procedural propriety in the run-up to the Irish referendum on the European Constitution or Lisbon Treaty. Let us just make the wider point that we have tried this before as a continent: in the 1970s, we went down the road towards propping up uncompetitive industries, with disastrous consequences. We know where that road leads. It ends in stagnation, inflation and ultimately in collective bankruptcy. Let us not go there a second time.
Mr President, I was interested to read the first sentence, where it says that the fund has been created in order to provide additional assistance to workers suffering from the consequences of major structural changes in world trade patterns.
But have we not always had major changes in world trade patterns? In my constituency of London, we had textile companies that responded and prepared for globalisation by outsourcing some of their functions to poorer countries, thereby creating jobs in developing countries, but keeping high-value research and development and marketing jobs in London, in the constituency, in the European Union.
Why then, if these companies can respond, are we rewarding inefficient textile and IT companies who bury their heads in the sand and hope that globalisation will go away?
Surely this money should be returned to taxpayers so they can spend it as they see fit. Surely it is time for governments to focus on creating the right conditions so that, when jobs are lost, entrepreneurs can come along and create new jobs.
(FR) Mr President, I return to this real abuse of authority that has very nearly been committed, precisely under the pretext of an amendment to the Rules of Procedure that is designed to adapt them to the conditions of the Treaty of Lisbon, this Amendment 86 by which the administration granted itself the right to appoint the representative of the non-attached Members to the Conference of Presidents.
It is completely scandalous that this appointment, which should have taken place, as in all of our Parliament's bodies, either by election or by consensus, by election failing consensus, has not yet taken place due to deliberate manoeuvring by officials who are opposed to it.
Furthermore, it is alarming that these officials should have won over to their cause political groups which are hostile to us and which, clearly, ought not to give a de facto or de jure opinion on the appointment of our representative. We shall challenge this decision, if it is discussed again, before the Court of Justice.
Mr President, in order to ensure that we have genuine and binding results in the fight against climate change, there are four principles that must be guaranteed, and I would like to highlight them. They have also been voted on here today.
The first is that we need to reach a legally binding agreement.
The second is that strict political targets need to be guaranteed, including targets for reducing emissions. We need to have ambitious targets in this regard. I believe that we could have gone further than we did today.
The third point is that the necessary public funding should be guaranteed to enable us to tackle this problem of climate change.
The fourth and final point - which I believe is very important to consider - is that it should be a global agreement, and not just an agreement among certain regions, and this has to happen by means of a process rooted in democratic participation involving all countries.
I believe that the resolution we have adopted here today is not as good - shall we say - as the one that was previously adopted in the Committee on the Environment, Public Health and Food Safety.
However, I believe that what should be safeguarded here is really the result achieved and the efforts made throughout this process and so we leave for Copenhagen with a rather good job done within Parliament. I sincerely hope that we fight hard and that we can fulfil what we have adopted here today.
Mr President, I supported this resolution. Climate change is a global political priority at the Copenhagen Summit. It should deliver not merely political commitments but binding agreements and sanctions for non-compliance.
The fight against climate change is a global action, and the active involvement of both developed and developing countries is necessary. However, the rich countries have to play the leading role. They must agree on mandatory targets to cut their emissions and, at the same time, find money to help developing countries deal with climate change.
(CS) With today's adoption of the resolution on the Copenhagen Summit on climate protection, Parliament has given a clear signal that it attaches enormous importance to this issue. This is reflected in an authentic approach under which Parliament sets out the principle of shared but differing responsibilities. In accordance with this, the industrialised countries are to take a leading role while the developing countries and economies such as China, India and Brazil will be provided with adequate support through technology and the building up of capacity. On the other hand, I must say that the assumption that a deal in Copenhagen might provide the impulse for a green new deal initiative is, in my opinion, overly optimistic and ideological one-sided. We must not put blinkers on our eyes and walk over the corpses of industrial enterprises in an idealistic effort to reduce CO2 emissions. I would not consider such an unrealistic approach to be a sustainable alternative for the whole of Europe.
(FR) Mr President, the report that has just been adopted in our Chamber definitely toes the 'politically correct' line that reigns supreme here, unchallenged by established dogmas.
However, just because something is said a thousand times does not mean that it is justified. There has always been global warming. There has been global warming since the last glaciations, for example, and, after all, it was not the cars used by Neanderthal Man that caused the previous instances of global warming.
There is no dispute, there is no question about what is repeated to us a hundred times, a thousand times, and for what reason? We can clearly see that there is at least one very important reason: to prepare for the advent of world government; and the second reason is once again to instil a sense of guilt in Europeans and in Westerners, who are considered, wrongly, as being responsible for all the world's ills.
I shall stop there, Mr President, because I am not entitled to sixty-one seconds. Thank you for having taken notice of what I have said.
Mr President, at his first press conference as the new President or as the appointee, Mr Van Rompuy declared that the Copenhagen Process would be a step towards the global management of our planet. I cannot be alone in being alarmed at the way in which the environmental agenda is being piggybacked by those who have a different agenda about the shifting of power away from national democracies.
Environmentalism is too important to be left to just one side of the political debate to apply its solutions. As a Conservative, I consider myself a natural conservationist. It was Marx who taught that nature was a resource to be exploited, a doctrine that found brutal realisation in the smokestack industries of the Comecon states, but we have never tried the free market solutions of extending property rights, of having clean air and clean water by allowing ownership, rather than the tragedy of the commons, where you expect state action and global technocracies to achieve these ends.
Environmentalism is altogether too important to be left.
(IT) Mr President, the resolution on the Stockholm Programme on which our Parliament voted today is the outcome of a great cooperative effort and a brand new procedural formula, of which we do not have much experience as yet.
This formula in fact sets truly ambitious goals, but if we are to have a Europe that is open yet also safe, we must be able to strike the right balance between increasingly effective cooperation in the fight against crime and terrorism, on the one hand, and a strong commitment to safeguarding public privacy rights, on the other.
We are committed to implementing a common policy on asylum, to respect for the safeguarding of fundamental human rights and to a common immigration policy through greater control of our borders.
The next task is to set up a European judicial area. To achieve this goal, we must promote all forms of cooperation with the aim of disseminating a common European judicial culture. Examples of this include the mutual recognition of common judgments and rules, abolition of the exequatur procedure and the implementation of measures aimed at facilitating access to justice and fostering exchanges between magistrates.
Then, there is the multi-annual programme, which stresses the concept of European citizenship, which should be considered to complement, not limit, national citizenship.
I believe that these are goals requiring a greater commitment by all ...
(The President cut off the speaker)
(SV) Mr President, I have, today, voted in favour of the EU's strategy for freedom, security and justice, in other words, the Stockholm Programme, but when the Council's actual legislative proposal comes back to Parliament via the Commission, I intend to be very strict and tough when it comes to the question of openness and transparency in legislative work.
This is particularly important with regard to the asylum procedure. The option to apply for asylum is a fundamental right, and European cooperation is about tearing down walls, not about erecting them. The Member States must therefore respect the definition of a refugee and an asylum seeker in accordance with the Convention Relating to the Status of Refugees and I have now tabled an amendment to this effect. In its final form, the Stockholm Programme must stand for European values such as freedom and respect for human rights. These are worth fighting for, and that is exactly what I am going to do.
(ES) Mr President, I would first like to thank you and your officials for your patience during these explanations of vote.
Mr President, a former British Home Secretary, Willie Whitelaw, once told a successor in that office that it was the best job in the Cabinet because one did not have to deal with any foreigners.
No Home Secretary in any Member State could say that today. There has been the most extraordinary harmonisation in the justice and home affairs field. On everything from immigration and asylum, visas, civil law, criminal justice and policing, we have effectively given the European Union that ultimate attribute of statehood: a monopoly of coercive legal force over its citizens, that is to say, a system of criminal justice.
When did we ever decide to do this? When were our voters ever consulted? I accept it has not been done in secret. There was no conspiracy about it, or at least it was perhaps what H. G. Wells called an open conspiracy, but at no stage have we had the courtesy to ask people whether they want to be citizens of a state with its own legal system.
(NL) Like many European citizens who were not given a chance to have their say on the Treaty of Lisbon, I, too, have become quite concerned about developments in the areas of freedom, security and justice. More and more asylum and immigration powers are being siphoned away to the European Union, and these issues are increasingly being excluded from the ambit of citizens' democratic control. The outcome of this will be even more immigration and all the problems which that leads to.
The issue of conferring rights without imposing any obligations, which is another thing that emanates from this resolution, gives immigrants an excuse for not adapting to the norms of their host countries. An example of what annoys me is the passage which deals with what has been phrased as 'the multiple discrimination faced by Romani women', because it fails to mention that, in many cases, such discrimination is self-imposed. Just consider the fact that many Romani women and underage children are being required to go ...
(The President cut off the speaker)
(FR) Mr President, I had asked to talk about Stockholm.
Mr President, as has been said, this report includes two objects of concern.
The first is its very distinct pro-immigration perspective. The second is not disclosed by the content of the report or by the conclusions. We came to know about it simply through the intentions of Commissioner Barrot: it is the criminalisation of freedom of expression, research and thought.
In many European countries today, there are people who are being prosecuted, arrested, severely punished and detained, simply because they want to express a critical point of view, on the history of the Second World War, for example, on contemporary history, or on the phenomenon of immigration. They are being denied this right and they are being hit with very heavy punishments. This is a major reason for concern since it is completely contrary to the European spirit.
(IT) Mr President, ladies and gentlemen, some months ago, we witnessed the sudden and unexpected collapse of some low-cost airlines, such as Myair and Sky Europe, with the consequent immediate cancellation of all their scheduled routes. This caused untold inconvenience for thousands of passengers who were denied the right to board duly booked flights. More serious still is the fact that the same consumers were also denied the possibility of obtaining a refund for flights that were cancelled due to the bankruptcy measures affecting these airlines.
For these reasons, it seems more necessary than ever for the Commission, which counts the prosperity and well-being of consumers among its principles and values, to urgently adopt appropriate measures so as to prevent similar situations from occurring to the detriment of European citizens.
In particular, we need to speed up the process of revising Directive 90/314/EEC on package travel, just as we need, on the one hand, to equip ourselves ...
(The President cut off the speaker)
(ET) Over the past nine years, 77 airlines have filed for bankruptcy. That is not just one, two or three, and not just yesterday: I repeat, this is over the past nine years. As a result of this, thousands of passengers have been staying in foreign airports without any protection. They have not obtained any compensation, or at least have not obtained the appropriate compensation in time. On account of this, I voted for this resolution, and I agree with the idea that in the airline sector, we must also regulate this gap in our legal system, something which has prevailed today.
I also support the concrete deadline put forward in the resolution, which is 1 July 2010 - quite soon, therefore - when the European Commission must come forward with concrete, real proposals to solve this problem, and in future, air passengers' rights should also be protected ...
(The President cut off the speaker)
Mr President, this is a very important issue and I voted for this resolution because I believe that we need to have a piece of legislation protecting our citizens in case of airline bankruptcies. Millions of our citizens use low-cost airlines every day. However, the high number of low-cost airline bankruptcies in the European Union since 2000, and the recent case of Sky Europe, have clearly demonstrated the vulnerability of the low-cost carriers to the changing oil prices and the current difficult economic conditions.
We must rectify this situation, and we ask the Commission to consider the most adequate compensation measures for our passengers.
(IT) Mr President, in the wake of recent cases involving the suspension and revocation of the licences of many airlines, a substantial number of passengers and holders of tickets that were neither honoured nor reimbursed have suffered considerable losses.
I therefore believe it necessary to propose a specific regulation that defines the best solutions to problems arising out of the bankruptcies in terms of both financial loss and repatriation.
It is thus important to provide compensation for passengers in the event of bankruptcy and also to define the associated financial and administrative procedures. I refer to the principle of mutual liability to protect the passengers of all airlines that fly the same route and have available seats. This would allow the repatriation of passengers left stranded in foreign airports. In this sense, suggestions of a guarantee fund or a compulsory insurance for airlines could represent plausible solutions that would have to be weighed against the trade-off, which would be an increase in prices for consumers.
(FI) Mr President, it is very important to talk about the security of airline passengers and, above all, compensation in situations in which companies go bankrupt, as Mrs Oviir just mentioned. There have been 77 bankruptcies in the past nine years, and it is alleged that the airline industry is facing more turbulence than ever.
Fierce competition is a kind of playoff. A new phenomenon is the cheap airlines, which at the moment seem to be doing well and making huge profits. This has driven many other airlines into an unhealthily competitive situation. As has been said, it is very important to ensure that there is no repetition of the earlier unfortunate cases and that airlines take some sort of responsibility for their passengers and that they should be liable for compensation if a flight is cancelled due to bankruptcy. To ensure that...
(The President cut off the speaker)
(ET) With the Lisbon Agenda, the European Union aimed to strengthen economic union. It is therefore important to improve the competitive strength of the economy as well. However, it is essential in this matter that fair competition should prevail in the market. This means that clear rules should operate for every manufacturer, exporter and importer. I supported the proposal in this resolution because imposing an obligation to identify the country of origin of goods imported from third countries in the European Union is an infallible way to obtain transparency, to give the consumer the appropriate information and also to secure compliance with international trading rules. Thank you.
(IT) Mr President, the debate on origin marking absolutely does not prioritise the interests of one or a few Member States, as is sometimes mistakenly believed. Instead, it embodies the fundamental economic principle of levelling the playing field.
This principle, in line with the Treaty of Lisbon, aims to implement European competitiveness at international level by promoting clear and balanced rules for our producing companies and companies that import products from third countries.
We are therefore discussing matters that concern Europe as a whole. For this reason, I believe it is essential to reach an agreement on origin marking that goes beyond individual national interests or those of political groups and leaves room for the will to implement a single market by promoting competitiveness and transparency.
Submitting to Parliament the proposal for a regulation on origin marking, as it was formulated by the European Commission in 2005, represents a step forward in this regard.
In line with the Treaty of Lisbon, the process of codecision between Parliament and the Council will therefore make it absolutely possible to speed up the approval of a regulation that is so important to the economy and European consumers.
Written explanations of vote
in writing. - British Conservatives have been unable to approve discharge of the 2007 European budget, European Council section. For the 14th consecutive year, the European Court of Auditors has only been able to give a qualified statement of assurance for the accounts of the European Union.
We note the auditors' remarks that around 80% of the transactions of the EU are carried out by agencies working within the Member States under joint management agreements. The auditors consistently report that levels of control and scrutiny of the use of EU funds within the Member States are inadequate.
In order to address this ongoing problem, the Council entered into an Interinstitutional Agreement in 2006 which obliged them to produce certification for those transactions for which they are responsible. We are dismayed to note that, to date, the majority of the Member States have not satisfactorily delivered on their obligation and therefore, despite the traditional 'gentleman's agreement' between Parliament and Council, we will not grant discharge until such time as the Member States fulfil their obligations under the Interinstitutional Agreement.
I voted in favour of granting financial discharge to the Council for the 2007 budget whilst emphasising the fact that I disagree with the way in which the Committee on Budgetary Control has managed this situation in which the rapporteur, Mr Søndergaard, has produced two contradictory reports; the change in position between the proposals for postponing discharge in April 2009 and for granting discharge being justified by the assertions resulting from meetings without any audit work, whilst the European Court of Auditors has made no comment on the management of the Council. I regret that there has been no legal study to ascertain the powers held by the European Parliament and, consequently, those held by the Committee on Budgetary Control, in particular, concerning the Council's external and military activities. At a time when we will be negotiating political relations with the Council as part of the application of the Treaty of Lisbon, it is important for the work of the institutions to be based on rules of law.
At the end of the last legislative term, in April, Parliament decided to postpone discharge of the Council in respect of the implementation of the budget for 2007 due, essentially, to a lack of accounting transparency concerning the use of the Community budget. In particular, Parliament felt it was important for there to be greater transparency and tighter parliamentary scrutiny of the Council's spending on the Common Foreign and Security Policy/European Security and Defence Policy (CFSP/ESDP).
The report adopted today finally discharges the Council, since it considers that Parliament has obtained a satisfactory response from the Council to the requests made in the resolution of last April. However, it provides some warnings for the next discharge procedure. In particular, it will verify progress made by the Council with regard to the closing of all its extra-budgetary accounts, the publication of all administrative decisions (when they are used as the legal basis for budget items) and the transmission to Parliament of its annual activity report. Although the Council has taken a small step forwards in its presentation of accounts on the use of the Community budget, we believe that, in terms of CFSP/ESDP expenditure, the available information is still very far from adequate, which is why we still have reservations.
I voted for this regulation regarding the fuel efficiency labelling of tyres. Energy efficiency is vitally important as regards environmental sustainability and as regards conserving finite resources. Clear, informative labelling will help European consumers make better choices from now on. Not only will these choices be based on cost, but they will also be based on fuel efficiency. Another advantage of this type of labelling is that the labelling of wet-grip tyres will increase road safety.
I voted for Mr Belet's report on fuel efficiency labels for tyres, which endorses the common position of the Council. In view of the fact that 25% of overall CO2 emissions come from road transport and that 30% of the overall fuel consumed by vehicles is related to their tyres, the introduction of an obligation to label tyres represents a key instrument in the fight for a healthier environment.
The decision taken today by Parliament will result in a reduction in carbon dioxide emissions of up to four million tonnes a year. For the purposes of illustration, this is equivalent to removing 1 million cars from EU roads. The unquestionable benefit of the approved legislation comes from improving the quality and therefore the safety of tyres. This should not lead to any increase in prices, which consumers will certainly appreciate, especially those who decide what to buy based on the price of a product. In my opinion, this confirms the results of market research showing that consumers are interested in buying more environmentally friendly products. In my opinion, the advantage of the approved regulation for producers is that, thanks to the unified standards for conveying information on the efficiency of tyres, there will be a better chance for customers to compete on the basis of factors other than product price alone.
The new regulation on the labelling of tyres is part of the Community strategy on CO2, which sets targets to be achieved through vehicle emission reductions. From November 2012, tyres will be labelled in the EU according to their fuel efficiency, wet grip and noise emissions. Tyres are responsible for 20 to 30% of the energy consumed by vehicles due to their rolling resistance. By regulating the use of energy efficient tyres that are safe and have low noise emissions, we are helping both to reduce environmental damage, by lowering fuel consumption, and to increase consumer protection, by means of market competition. I therefore welcome the creation of another instrument that represents one more step in the direction of a sustainable Europe in terms of energy.
Mr President, I approve Parliament's decision to finally adopt a regulation that increases safety as well as the environmental and economic efficiency of road transport. The aim is to promote the use of safe, quieter tyres. According to some studies, it is possible to significantly reduce (by up to 10%) the proportion of fuel consumed by a vehicle that is dependent upon tyre performance.
In line with my commitment to consumer protection, this regulation establishes an effective regulatory framework through clear and precise labelling and information. This makes it possible to safeguard transparency and makes consumers more aware of their buying options with the support of brochures, flyers and web marketing.
I welcome the fact that, instead of a directive, we have a regulation on the labelling of tyres, which is the result of a suggestion by Parliament.
From November 2012, tyres will be labelled according to their fuel efficiency, wet grip and noise emissions. European citizens will have more information to select the right tyres so as to reduce fuel costs and to help reduce energy consumption. They can thus make a more environmentally friendly choice and reduce their carbon footprint.
Moreover, labelling will lead to increased competition among manufacturers. This labelling is beneficial from an environmental point of view. It should be noted that road transport is responsible for 25% of carbon dioxide emissions in Europe.
Tyres can play an important role in reducing CO2 emissions because they are responsible for 20 to 30% of the total energy use of vehicles.
For passenger cars, more energy efficient tyres can save up to 10% on fuel costs.
I therefore voted in favour.
in writing. - I voted in favour of the compromise package on tyre labelling. This Parliament deals with many issues which appear extremely technical and, at first glance, are not high on many people's political agenda; this is perhaps one such issue. However, closer examination reveals that almost a quarter of CO2 emissions come from road transport and that tyres play a significant role in determining fuel efficiency. This proposed legislation therefore plays an important part in wider EU efforts to tackle global warming.
I voted in favour of this report in particular because it contributes to two essential points: improving the information available, which facilitates a more environmentally friendly choice of tyres, and the fact that, by making such a choice, we will be contributing to greater energy efficiency, given that tyres are responsible for 20 to 30% of the total energy use of vehicles.
Mr President, ladies and gentlemen, the proposal for a regulation on the labelling of tyres approved today by this House is a crucial step towards marketing safe and quiet products that also allow fuel consumption to be minimised. The fact that the legal form of the proposal has been amended from a directive to a regulation is particularly welcome.
This will allow us to achieve the equal and immediate application of all the provisions in all Member States, ensuring more effective harmonisation of the European tyre market. Moreover, the effort put into the negotiations by the Committee on Industry, Research and Energy concerning flexibility in displaying the label will offer consumers adequate protection while simultaneously ensuring that manufacturers are not burdened with excessive bureaucracy.
The interim provision of exempting tyres manufactured before 2012 from the obligations of the regulation also constitutes a necessary measure for the purposes of ensuring a gradual phasing-in of the new European regulations in the market. For these reasons, we can therefore say we are satisfied with the common position achieved, in the certainty that it corresponds to the aims of the Commission's initial proposal.
I voted for the regulation on the labelling of tyres with respect to fuel efficiency. This regulation is part of the legislative package concerning energy efficiency and will help cut polluting emissions produced by the transport sector. According to this regulation, tyre suppliers must use labels and stickers to provide users with information about fuel consumption and running resistance, wet grip and external rolling noise. In practical terms, the label will indicate for these parameters the level from A to G which the tyre is classified as. Tyre suppliers also have the duty to provide explanations on their website about these indicators, as well as recommendations concerning driver behaviour. These recommendations include the need for eco-driving, checking the tyre pressure regularly and complying with the stopping distance. Member States will publish by 1 November 2011 all the provisions laid down by law and administrative actions required to transpose the regulation into national legislation. The provisions of this regulation will be enforced from 1 November 2012. The transport sector is responsible for approximately 25% of polluting emissions. This is why this regulation will help reduce these emissions.
The European Globalisation Adjustment Fund (EGAF) aims to support workers personally affected by redundancies resulting from major changes in world trade. More specifically, the EGAF finances job-search assistance, tailor-made retraining, entrepreneurship promotion, aid for self-employment and special temporary income supplements.
In the longer term, these measures aim to help these workers find and hold on to a new job.
My country, Portugal, has benefited from the EGAF twice: in 2008, following 1 549 redundancies in the car industry in the Lisbon region and in Alentejo, and in 2009, following 1 504 redundancies in 49 textile companies in the northern and central regions of the country.
The crucial role of this fund is clear. However, the question asked by Mrs Berès highlights that there is a situation that should be clarified by the European Commission. We must prevent the allocation of funds or State aid in a Member State resulting in job losses in other areas of the EU.
I therefore agree with the need to guarantee effective coordination of European financial aid, preventing companies from seeking to profit by creating and cutting jobs.
in writing. - I support this allocation of €14.8 million of European Globalisation Adjustment Fund (EGAF) support to the 2 840 workers of Dell in Limerick who have lost their jobs following the closure of their plant because, rather than Dell, it will benefit the redundant workers directly. Indeed, it appears that while Dell was closing its manufacturing plant in Ireland, it received €54.5 million in State aid from the Polish Government to open a new plant in Lodz. This State aid was approved by the European Commission. What consistency is there at the heart of this policy followed by the Commission? It effectively exempts Dell from facing the social consequences of its strategy and allows companies to engage in a race to the bottom supported by both Member State and EU funds. Clarity on the coordination of the European Commission's policy on State aid and social policy is urgently needed.
As I have had occasion to say before, even before the emergence of the current financial crisis, which has increased and exacerbated some of the earlier symptoms, the serious impact of globalisation and the resulting relocation of businesses on many people's lives was already clear to see. The unique challenge of the times in which we are living and the exceptional need to use mechanisms, themselves exceptional, to assist the unemployed and to promote their reintegration into the labour market become clear when we add to these problems the present lack of confidence in the markets and the shrinking of investment.
In this respect, the European Globalisation Adjustment Fund has already been used several times, always with the aim of mitigating the impact on European workers caused by their exposure to the global market. The cases described in Mr Böge's report are once again worthy of consideration, although some doubts remain as regards knowing if everyone really will qualify. It would therefore be better if applications were submitted separately in future.
I would restate my belief that the European Union must take steps to promote a more robust, free and creative European market that will generate investment and jobs.
I voted in favour of this report because, since the European Globalisation Adjustment Fund (EGAF) is an instrument to respond to a specific European crisis caused by globalisation, this applies to the current situation. This fund provides individual, one-off and time-limited support directly to workers made redundant. It is argued that, in allocating this fund to workers, there should be no disproportionality as has been seen.
Moreover, the European Social Fund (ESF) supports the European Employment Strategy and the policies of Member States on full employment, quality and productivity at work, promotes social inclusion, particularly access to employment for disadvantaged people, and reduces employment inequalities at national, regional and local levels. This is a crucial fund for strengthening economic and social cohesion. The current situation calls for robust, proper and swift implementation of the ESF.
It is clear that the EGAF and the ESF have different, complementary objectives, and that neither one can replace the other. As the extraordinary measure it is, the EGAF should be financed autonomously, and it is a very serious mistake for the EGAF, a short-term measure, to be funded at the expense of the ESF or any other structural fund.
in writing. - I welcome the decision of the European Parliament to approve aid for the Dell workers under the European Globalisation Adjustment Fund. The redundancies at Dell have seriously affected the local Limerick economy and surrounding areas. We must put in place appropriate re-training measures to ensure that the people who lost their jobs at Dell can secure employment in the near future. The approval of the Irish application for aid under the European Globalisation Adjustment Fund will contribute to the re-training and up-skilling of the workers in question.
I voted in favour of the mobilisation of the European Globalisation Adjustment Fund for the cases of Belgium and Ireland, as I consider that we should use all possible means to help employees who are victims of the damage caused by globalisation and the economic and financial crisis.
I nevertheless wonder about the consistency of European policies when, alongside the mobilisation of this fund, the European Commission permits Poland to grant State aid to Dell to open a plant in its country, even though the company is closing one in Ireland. How can European citizens have faith in the 'benefits' of Europe when it authorises this kind of 'trick'?
One might doubt the legitimate use of public funds in this context and regret the lack of social responsibility of our companies, which are guided by an exclusive concern for profitability, regardless of the jobs destroyed.
The Dell group, yesterday number one, today number three in the world in the field of information technology, with an estimated stock market value of USD 18 billion, posting a USD 337 million profit for the third quarter of 2009, and predicting an even bigger profit for the fourth quarter ...
Yes, I am behind Dell's employees!
Yes, I hope they find a job and get back to living a dignified life as soon as possible!
But, no, I will not contribute to the plundering of European taxpayers. I will not, under any circumstances, join in showing any more contempt for employees who are in a state of utter disarray.
It is up to the guilty to pay and up to Europe to implement a strong industrial policy that meets the needs of the populations before dividends are allowed to be distributed!
in writing. - Today the European Parliament endorsed a €14 million fund which is to go towards the training of 1 900 Dell workers who were made redundant by the decision to move the plant from Ireland to Poland. This fund can provide for those who have lost their jobs to retrain and acquire qualifications to get back into the workforce. The fund will act as a hand-up rather than a handout, as the money will be forwarded to third level colleges in the Munster region to pay the tuition fees of former Dell employees. The approval of this fund represents a key example of Europe's commitment to helping Ireland out of the recession. The fund should help slow the trend of increasing unemployment in Munster and will provide a major boost for the local economy as those affected by the closure of the Dell plant return to the workforce.
It is in thinking of the Irish and Belgian workers as victims of neo-liberal globalisation that we are voting for this report and for the granting of aid under the European Globalisation Adjustment Fund.
However, we vigorously denounce the reasoning that the social and human tragedies experienced by European workers should be regarded simply as 'adjustments' necessary for the smooth running of neo-liberal globalisation. It is totally unacceptable for the EU to support the very parties who bear the responsibility for these tragedies by giving its political and financial backing to the relocation and transfer processes that they are carrying out for purely profit-making purposes.
The commercial appetites of capitalist predators such as the Texan company Dell, the world number two in telecommunications, cannot be indulged independently of the general interest of the citizens of Europe. At any rate, this is not our vision of Europe.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund falls within this concept. This support is fundamental for helping the unemployed and victims of the relocations that have occurred as a result of globalisation. An increasing number of companies are relocating, taking advantage of the lower labour costs in a number of countries, particularly in China and India, with damaging effects for countries that respect workers' rights. The EGAF is intended to help workers that have fallen victim to company relocations and it is essential for helping them to have access to new jobs in the future. The EGAF has already been used in the past by other EU countries, in particular Portugal and Spain, and it is now time to provide such aid to Belgium and Ireland.
The EU has established a legislative and budgetary instrument to be able to provide support to those who have lost their jobs on account of 'major structural changes in world trade patterns and to assist their reintegration into the labour market'.
We are convinced that free trade and the market economy benefit economic development and we are therefore, in principle, opposed to financial assistance for countries or regions. However, the financial crisis has hit the Member States' economies very hard and the economic downturn is deeper this time than any downturn that Europe has experienced since the 1930s.
If the EU does not take action, the unemployed will be very severely affected in those regions in Belgium and Ireland that have applied for assistance from the EU. The risk of social marginalisation and permanent exclusion is very great, which is something that, as Liberals, we cannot accept. We strongly sympathise with all those affected by the consequences of the economic downturn and would like to see measures such as training that will help individuals overcome this. We therefore support the assistance for the unemployed affected in the textiles sector in the Belgian regions of East and West Flanders and Limburg and in the computer manufacturing industry in the Irish counties of Limerick, Clare and North Tipperary, as well as in the city of Limerick.
I endorsed mobilisation of the European Globalisation Adjustment Fund, because mass redundancies are, without doubt, a negative consequence of the economic crisis, and despite popular opinion, the crisis is still with us. There is no doubt that those in the countries concerned who have lost their jobs should be helped. Losing their jobs is a huge tragedy in the lives of these people and their families. This is why I think the role of the European Globalisation Adjustment Fund is especially important in the difficult times of the crisis. In my opinion, the budget of the Fund should be significantly increased in the future, so that it will be able to meet social needs. The economic crisis continues to take its toll in the form of group redundancies, which often lead to human dramas, a growth in social problems and many other unhelpful phenomena. Therefore, I think we should do everything possible to help, in the most effective way, the people suffering the effects of the economic crisis.
I welcome the proposed amendments to the Rules of Procedure on account of the entry into force of the Treaty of Lisbon. I should like to emphasise one of the aspects that I consider to be of the utmost importance at the moment, as we witness the negotiations for the new agreement that will replace the Kyoto Protocol in January 2013. The Treaty of Lisbon makes the international fight against climate change a specific objective of EU environmental policy. The Treaty of Lisbon adds support for international action to fight climate change to the list of objectives that make up its environmental policy. The Treaty of Lisbon also gives Europe new powers in the fields of energy, scientific research and space policy. Energy is now a joint responsibility, paving the way for a common European policy.
I voted in favour of Mr Martin's report on the adaptation of Parliament's Rules of Procedure to the Treaty of Lisbon, because it is necessary to amend some of Parliament's internal rules, in view of the increased powers resulting from the entry into force of the Treaty of Lisbon, particularly the increased legislative power, which will enable it to legislate on an equal footing with the Member States' governments on a greater number of issues.
The amendments on which we voted today will be incorporated into the Rules of Procedure of the European Parliament because the Rules need to be brought into line with the heralded entry into force of the Treaty of Lisbon, scheduled for 1 December. I believe that the significant stepping up of Parliament's powers, which calls on all MEPs to tackle new challenges, is an important test of its ability to propose legislation and of its sense of responsibility.
As a result, I can only welcome a change in the Rules of Procedure that will bring the way the House works more into line with the provisions of the treaties.
I am particularly pleased with the increasingly important role played by national parliaments and Member States' initiatives in terms of European integration.
I hope that the subsidiarity principle, which is subject to special attention from the European legislator, is increasingly fulfilled and respected by all European decision makers.
I voted in favour of David Martin's report on the reform of the European Parliament's Rules of Procedure insofar as it will allow our House to adhere to the new ground rules accompanying the entry into force of the Treaty of Lisbon.
The reform involves, in particular: welcoming new 'observers' who should be able to become MEPs in their own right as soon as possible; introducing rules relating to the new role of national parliaments in the legislative procedure, by examining the respect shown for the principle of subsidiarity, a reform I gladly welcome insofar as it helps deepen the democratic debate; and, above all, granting the European Parliament an enhanced role in the drafting of European laws.
Finally, this text clarifies the types of action to be taken by the European Parliament in the event of a 'breach by a Member State of fundamental principles', which is especially positive in its defence of fundamental rights.
in writing. - Under the old Rule 36 of this Parliament, we were required to 'pay particular attention to respect for fundamental rights'. In the new Rule 36, we must 'fully respect' those rights as laid down in the Charter of Fundamental Rights. This is a subtle change but one which I consider to be important and which binds all MEPs to upholding the rights of all citizens.
The entry into force of the Treaty of Lisbon on 1 December 2009 means it is necessary to adapt the Rules of Procedure to bring them into line with Parliament's new rules and powers.
With these amendments to the Rules of Procedure, Parliament is preparing itself for the increased powers that it will have when the Treaty of Lisbon enters into force, taking account of the arrival of 18 new MEPs, increased legislative powers and the new budget procedure. Future cooperation with national parliaments is also important here.
There is very little to be seen of the much-vaunted increase in democracy and stronger voice for parliaments which the Treaty of Lisbon was supposed to introduce. There are merely a few new procedures. The procedure for evaluating respect for fundamental rights must not, under any circumstances, be misused for the mandatory imposition of political correctness or for anti-discrimination mania.
The lack of democracy within the EU remains unchanged after the Treaty of Lisbon. Not much has changed when the European Parliament has to choose the Commission President from a pool of failed politicians who have lost elections. The fact that the Stockholm Programme is being pushed through so quickly that we cannot bring up our data protection concerns demonstrates how strong our voice really is. In reality, the changes to the Rules of Procedure brought about by the Treaty of Lisbon have not resulted in any increase in transparency or a stronger voice for parliaments. For this reason, I have voted no.
The Treaty of Lisbon will bring more speed, legitimacy and democracy to the decision-making process in the European Union, which is responsible for measures that affect us as citizens every day.
In particular, Parliament will see its legislative power increased, as it will share responsibility equally with the European Council on most issues handled by the institutions. In fact, under the Treaty of Lisbon, so-called codecision will become the rule and the normal legislative procedure.
For my part, as an elected MEP, I am mindful of the challenge that this change brings.
This report, in particular, takes up the work undertaken and almost finished in the previous parliamentary term, to adapt the Rules of Procedure that govern Parliament's work in light of the new treaty, which should enter into force at the start of next month.
Some amendments are purely technical in nature and others concern updates that Parliament has taken the opportunity to implement on this occasion. As a whole, the report represents a compromise that satisfies the political family to which I belong, the Group of the European People's Party (Christian Democrats), by incorporating, in a balanced way, issues such as subsidiarity and proportionality, as well as strengthening cooperation between the European Parliament and national parliaments.
For those reasons, I voted in favour of this report.
The Greek Communist Party is opposed to and voted against the amendments to adapt the European Parliament's Rules of Procedure to the provisions of the Treaty of Lisbon. The amendments maintain and strengthen the reactionary and anti-democratic character of the European Parliament's Rules of Procedure, which forms an asphyxiating framework for every voice which rises in opposition against the sovereignty of the political representatives of capital.
It is a lie that the Treaty of Lisbon 'gives the EU a more democratic dimension', because it allegedly upgrades the role of the European Parliament. The European Parliament is a component of the reactionary construct of the EU. It has proven its devotion to the reactionary policy of the EU, its support for the interests of the monopolies, its role as the body which gives allegedly legal credence to the anti-grassroots policy of the EU. The European Parliament does not represent the people; it represents the interests of capital. The people's interest lies in opposition, in breaking with the anti-grassroots policy of the EU and the European Parliament which supports it and in overturning the euro-unifying construct.
I voted in favour of this resolution, which seeks an ambitious and legally binding international agreement in Copenhagen, since I believe that concluding this agreement can lead to a new, sustainable model that stimulates social and economic growth, fosters the development of environmentally sustainable technologies, as well as renewable energy and energy efficiency, and reduces energy consumption and enables the creation of new jobs.
I believe that approval of this resolution - which stresses that the international agreement should be based on the principle of common but differentiated responsibility, with the developed countries taking the lead in reducing their emissions and accepting responsibility for providing developing countries with financial and technical support - will contribute to a certain global balance.
It is therefore essential that the Union takes the lead on the issue so as to safeguard the well-being of future generations.
I voted in favour of the resolution on the Copenhagen Summit, since it is our responsibility, as elected members, to protect the planet for future generations. The world is staking its future on the months to come. It is unthinkable that the international community should fail to reach an agreement that binds States to the path of reason. Heads of State or Government, you hold in your hands responsibility for tomorrow's Earth. Be capable of setting aside your national interests and short-term issues because humanity has no time to lose.
in writing. - (NL) In the resolution adopted by the European Parliament today, a specific chapter stresses the great importance of regions and local authorities, especially in the consultation process and in disseminating information about and carrying out the implementation of climate policy. Up to 80% of adaptation and mitigation policies will be implemented at a regional or local level. Several regional governments are already leading the way and pursuing a radical approach in fighting climate change.
As a member of the European Free Alliance representing European nations and regions, I fully support the direct involvement of regional governments in the promotion of sustainable development and an efficient response to climate change. In this context, the work of the Network of Regional Governments for Sustainable Development (nrg4SD) must be emphasised. This Network has already set up a close partnership with the United Nations Development Programme (UNDP) and the United Nations Environment Programme (UNEP). Members of the EFA therefore call for the explicit recognition of regional governments in the context of the Copenhagen agreement, recognising the role which they are playing in mitigation and adaptation policies.
It is crucial that the Copenhagen conference results in a politically binding agreement. This agreement must contain operational elements that can be implemented immediately and a schedule that will allow a legally binding agreement to be drawn up during the course of 2010. The agreement must involve all the countries that signed the Convention, and it is vital that any commitments, whether in terms of reducing emissions or in terms of funding, are clearly set out. While, on the one hand, industrialised countries should lead the way in reducing greenhouse gas emissions, economically more advanced developing countries also have a role to play, contributing in accordance with their responsibilities and respective abilities. Industrialised countries and emerging countries with more advanced economies should be subject to comparable efforts. Only then will it be possible to reduce distortions in international competition. It is also crucial that we define the structure of the funding so that this will be sustainable in the medium and long term. The funding must come from the private sector, carbon market and public sector of industrialised countries and economically more advanced developing countries.
in writing. - It is extremely important that the EU takes action and becomes a world leader in reducing carbon emissions approaching the Copenhagen Summit. The Parliament has already shown more ambition than the Member States in relation to a reduction in carbon emissions, and today's resolution is to be welcomed with calls for real financing, calls for strong targets in the high end from 25-40% in line with the science, and the insistence on a legally binding agreement.
I abstained, firstly because Amendment 13, which considers nuclear energy to be an important factor in reducing carbon dioxide emissions, was approved and, secondly, because Amendment 3 by my group, calling for developed countries to reduce their greenhouse gas emissions by 80 and 95% by 2050 compared with 1990 levels, was rejected. There are numerous positive points in the resolution, such as the EU's commitment to granting EUR 30 billion a year up to 2020 to meet the requirements of developing countries in the field of moderating the impact of and adapting to climate change. However, I consider that a return to nuclear energy as an antidote to the greenhouse effect is not the solution in the fight against climate change; on the contrary, it is a dangerous choice. The three camps of developed, developing and underdeveloped countries and the three camps of governments, basic movements and people will clash in Copenhagen, given that climate change largely undermines efforts to reduce poverty and hunger in the world. The Copenhagen Summit is a real challenge to which we must rise and we must not allow the industrial and nuclear lobby to be the glorious victors.
The German Free Democratic Party members of the European Parliament have abstained from voting on the Copenhagen resolution for the following reasons. The resolution contains statements about financing for climate protection measures in third countries without defining the specific criteria or purpose of the financing. We cannot justify this to taxpayers. In addition, we believe that blanket criticism of the International Civil Aviation Organisation (ICAO) is wrong.
The ICAO is the organisation which deals with aviation matters at an international level. Both the criticism and the statement about the alleged failure of ICAO negotiations are incorrect and inappropriate. The call for specific arrangements for a CO2 trading system for the aviation industry goes against current EU legislation and overburdens the EU's negotiating position in an international climate agreement with unrealistic demands.
in writing. - The effects of climate change are being felt now: temperatures are rising, icecaps and glaciers are melting and extreme weather events are becoming more frequent and more intense. The UN estimates that all but one of its emergency appeals for humanitarian aid in 2007 were climate related. We need a global energy revolution towards a sustainable economic model, which provides for environmental quality to go hand in hand with economic growth, wealth creation and technological advancement. Ireland's per capita carbon emission is 17.5 tonnes per annum. By 2050, this will need to be reduced to 1 or 2 tonnes of carbon. Clearly, this means radical change in the production and consumption of energy. The first step is a comprehensive agreement in Copenhagen binding the international community to mandatory reductions and providing for sanctions at international level for non-compliance. Indeed, the international community should show commitment exceeding that shown to tackle the financial crisis. The response to climate change lies in strong international governance and financial commitment. Aid to the developing world must be in addition to Overseas Development Aid or risk not attaining the Millennium Development Goals. Indeed, climate change will require increased investment in the public sector.
The joint resolution which has just been adopted by Parliament sends out a clear signal. The Union needs to speak with one voice and act jointly following Copenhagen, no matter what the scope of the outcome of the conference. We must aim for an actual 30% reduction in greenhouse gas emissions. When I say 'actual', this means that it will eventually be necessary, one day, to raise the issue of derogations and emissions trading. Parliament hopes that the Copenhagen Summit will be an opportunity to present a European Union that is strong and that also makes a firm financial commitment to developing countries, because we owe them.
In Copenhagen, from 7 to 18 December, nearly 200 nations will negotiate a new international treaty to combat climate change, a post-Kyoto treaty that will enter into force from 2013 ...
The resolution voted on will serve as a road map for negotiation for the European Union. As a current member of the Committee on the Environment, Public Health and Food Safety, I made my contribution via amendments supporting, in particular, the legally binding nature of the agreement.
My requirements, when voting, are to reach a global political agreement that is ambitious and binding and that quickly paves the way for a genuine legal treaty; to achieve a 30% reduction in relation to the 1990 greenhouse gas emissions by 2020, with an ambitious, quantifiable yet flexible commitment from other polluters such as the United States and China, and an 80% reduction by 2050, in compliance with what the experts are demanding; and to clarify the crucial collective commitment by industrialised countries in terms of finance and aid for developing countries. In a crisis context, it is difficult to determine the exact amount, but it will be necessary to ensure that it at least corresponds to the commitments undertaken!
Failure in Copenhagen would be an environmental, political and moral disaster!
I voted in favour of the motion for a resolution on the Copenhagen conference on climate change, since I believe that it sets out a good parliamentary compromise on the fundamental aspects that should guide negotiations on a future international agreement on this matter, especially with regard to the issues of adaptation, funding mechanisms and deforestation. I would reiterate that reaching a legally binding international agreement in Copenhagen that is ambitious, realistic and involves all parties is also a matter of social justice.
in writing. - In the resolution adopted by the EP, a specific chapter stresses the great importance of regions and local authorities in the consultation, information and implementation of the climate policy. Up to 80% of mitigation and adaptation policies will happen at the regional and local level. Several regional or sub-State governments are leading the way on radical policies to fight climate change.
As Members of the European Free Alliance representing European nations and regions, we fully support the direct involvement of sub-State bodies and regional governments in the promotion of sustainable development and the efficient response to climate change. In this context, the work of the Network of Regional Governments for Sustainable Development (nrg4SD) has to be underlined. This Network has already set up a partnership with the United Nations Development Programme and the United Nations Environment Programme. We therefore call for the explicit recognition of regional governments in the context of the Copenhagen agreement, recognising the key role they are playing in mitigation and adaptation policies.
As I have said before, it is vital that a legally binding, global, political agreement on climate change is adopted so as not to put European industry in an anticompetitive situation. The European effort must be aimed at seeking an agreement that requires a joint effort, and not just an effort by the EU.
In my view, the idea of a tax on international financial transactions as a solution to fund adaptation to climate change and mitigation of its effects by developing countries is not appropriate, given that it will be at the expense of the economy (particularly in crisis situations such as the one we are currently experiencing), trade and wealth creation.
The cost that such a tax would have for society in general (increasing the tax burden, with consequences for all taxpayers and consumers) and its impact on the financial market (decreasing the necessary liquidity and flow of credit to businesses and households) cannot be ignored.
I believe that this is not the way to regulate the market and that other alternatives that are less damaging to the global economy can be devised.
I voted in favour of the motion for a resolution because I believe that the EU should continue to lead by example in the fight against climate change. It is worth noting that the EU has surpassed the goals drawn up in Kyoto.
I believe that the Copenhagen agreement should be binding. In this regard, I have tabled an amendment to Parliament's resolution on this matter, requesting an international set of sanctions to be included in the final text.
I believe that the agreement should be global, ambitious and with a clear timeline. If we are not ambitious, we will end up with a token instrument that will be even less effective than the Kyoto Protocol, which already provides for international sanctions. Let us therefore hope that there will be effective regulation and that the agreement will include a review clause so that it can be easily updated.
I also believe that China and India cannot be exempted from all responsibility when they produce a large percentage of global emissions, while our industries are going to great lengths to reduce their emissions.
The US has a great responsibility for ensuring the success of this summit. I hope that the President of the United States, Barack Obama, will show that he deserved the Nobel Peace Prize, because combating climate change will contribute to peace and happiness for all nations.
The adopted resolution contains positive aspects, such as: the importance of maintaining an international post-2012 commitment; the need to align reduction targets with the latest scientific data; the call on the US to make binding the targets promised (although not committed to) in the last election campaign; the emphasis on the historic responsibility of industrialised countries for greenhouse gas emissions; the promotion of energy efficiency and the enhancement of RD&D activities.
However, the importance attributed to so-called market solutions, and to carbon trading in particular, is indisputable. This is fundamentally a political and ideological choice, which not only does not guarantee that we will meet the established reduction targets, but is itself the most serious threat to achieving the stated environmental goals. The experience of how the European Union Greenhouse Gas Emission Trading System has functioned since 2005 is an illustration of this. Carbon trading aims to commercialise the Earth's capacity to recycle carbon and, thus, to regulate the climate. As a result, this capacity - which is what guarantees life on Earth as we know it - is at risk of ending up in the hands of the very corporations that are defiling the planet, its natural resources and the climate.
I abstained from the vote on the climate change resolution because the European Parliament, as is its wont, displays worthy sentiments without taking the realities into account. The European Union produces approximately 11% of worldwide CO2 emissions. It cannot set an example and pay for the rest of the world too.
It is illogical to restrict Member States in the use of clean development mechanisms (CDMs), albeit provided for by Kyoto, and, at the same time, ask for EUR 30 billion a year in aid for developing countries, without conditions or proper judgment, to mention only one incongruity in the resolution.
On the climate change issue, there is an urgent need to act and not to leave developing countries powerless. They are the ones that are affected in the first place, but they lack resources suitable for influencing the phenomena created by developed countries! Future generations will be powerless in the face of the effects of climate change if no global action is taken today. That is why it is essential for our governments to show political leadership so as to encourage other States, such as the United States and China, to reach an agreement. This commitment must also include the introduction of a tax on financial transactions that is used to finance not banking sector supervision, but rather developing countries and worldwide public goods, such as the climate.
in writing. - Next month, the eyes of the world will be on Denmark. Across the North Sea, in a country of similar size, the Scottish Government is making a vital contribution to climate change efforts. According to the official website of the Copenhagen Summit, Scotland has taken on 'world leadership on climate protection'. The efforts of the Scottish Government are to be fully supported and we must hope that other nations add their weight to global efforts next month.
I voted for this resolution on the European Union's strategy for the Copenhagen Summit on Climate Change as I am convinced that a comprehensive international agreement can actually alter the trend of uncontrolled growth in greenhouse gas emissions.
Environmental policy in general, and climate policy in particular, are also a driver of technological innovation and may generate new growth prospects for our companies.
I am very glad that Europe is playing a leading role by providing for an energy and climate policy that aims to reduce emissions by 20% in 2020 compared with 1990. I am firmly opposed to additional restrictive targets without a comprehensive, international agreement. On the one hand, Europe, which is responsible for 11% of the world's emissions, does not carry enough weight to reverse the trend on its own and, on the other, I fear the relocation of energy- and CO2-intensive industries.
Only a comprehensive agreement focusing on the medium and long term will provide the predictability necessary to be able to embark on major research and development projects and to commit to the substantial investment required to dissociate economic growth from the growth in greenhouse gas emissions on a permanent basis.
It is very important that an ambitious and legally binding agreement on climate change is reached at the Copenhagen conference.
However, it is also important that everyone is involved, particularly China, India and Brazil, in view of their significant economic role and intense industrial activity. These countries must also commit to pursuing ambitious targets and goals, comparable to those of other countries, though with aid, as far as possible, from other richer, more industrialised countries. It is also essential that the United States plays its part in this extremely important matter.
in writing. - (DE) For far too long, the EU has been attempting to reduce the concentration of greenhouse gases single-handedly while energy-hungry emerging economies and wasteful industrial countries were not even prepared to implement the Kyoto Protocol. We will have to wait and see to what extent the Copenhagen conference will change this. Against this background, rules are needed for the financing process, together with sanctions for non-compliance.
In order to bring about change, we need to restructure our environmental policy so that it does not merely involve millions being transferred to and fro as part of the certificate trading process, but also enables the promotion of real alternatives, such as renewable energy, and the reduction in the transport of goods all over Europe which is subsidised using EU money. This report does not deal with this problem in sufficient detail and, therefore, I have voted against it.
I voted for this resolution as a mandatory, global legal agreement must be reached in Copenhagen, based on which developed countries or developing countries as well will commit to targets for reducing emission levels comparable to those of the EU. We can achieve the objective of maintaining global warming at a gradient of 2° C and of cutting greenhouse gas emissions only if we invest in clean technologies and in research and innovation. Additional funds must also be allocated, taken from the contributions made by the states signing the global agreement, which reflect the economic development and solvency of these states.
in writing. - This resolution represents a clear and realistic strategy for dealing with the key areas which must be addressed in order to achieve an effective agreement in Copenhagen next month. We have a text which balances ambition with realistic targets, and which deals with the difficult issues that the negotiators must resolve. The European Parliament has now called on the EU negotiating team and the Member States to press for action on the following: emissions trading; a global carbon market; a fair system of financing for adaptation and mitigation; forests; and aviation and maritime transport.
The Parliament has kept to its earlier commitments regarding emission reductions by 2020, and has now set out even more ambitious targets for 2050 in the light of new recommendations from the scientific community. The willingness of the EU to lead on this issue may well prove to be a key factor in establishing an internationally binding agreement to deal with climate change.
The European Parliament resolution on the EU strategy for the Copenhagen conference on climate change is a significant legislative document and an important voice in the international debate and the negotiations preceding the climate summit, and is intended to supplement the European Union's position on this question. If the European Union wants to remain a leader in combating climate change, it should continue to set itself ambitious reduction goals and to meet previously made reduction commitments. In this way, it would give an example to other countries, despite the difficulties involved.
The voice of the European Parliament, as the only democratic institution of the EU, is crucial in this debate, which is also why our resolution should show the right direction to take, and should formulate priorities which are truly of importance. The text of the resolution itself must not be just a collection of demands and wishes without any basis, but should be the coherent and, above all, united voice of the citizens of the EU, based on the principle of joint, but differentiated, responsibility of Member States on the question of combating climate change.
The European Union, as a serious partner in negotiations, must take its seat in Copenhagen as a united body which gives consideration to the interests of all its Member States. The European Union should show a readiness to increase reduction goals to 30%, provided other countries also express a readiness to set themselves such high reduction targets. It should also be remembered that the EU has not accepted any unconditional obligations, only conditional ones.
I voted in favour of the resolution because the European Parliament is calling on EU negotiators to make EUR 30 billion available to developing countries for their fight against climate change. Parliament is thereby sending out a clear signal to the negotiators who will be attending the climate summit in Copenhagen on Europe's behalf in a fortnight's time. Up until now, they have always been vague about what their financial input at the summit will be. Now, however, Parliament has called on them to be more explicit about actual amounts and percentages. And that puts the ball back in the United States' court. There are signals that the Americans are busy drafting a CO2 emissions target which they want to table. This resolution ramps up the pressure on President Obama to come up with specific proposals, because that will do little to increase the chances of success in Copenhagen.
It also increases the chances of countries like China, India and Brazil joining the global fight against climate change. Like my colleagues in the Group of the Greens/European Free Alliance, it was therefore with a great deal of enthusiasm that I voted in favour of this robust resolution. Its only drawback is that the production of nuclear energy has somehow crept in. However, what is important now is that the Commission and the Member States drive a hard bargain in Copenhagen.
In today's vote on the EU strategy for the climate conference in Copenhagen, the European Parliament adopted a radical and unrealistic position. In demanding a doubling of restrictions on CO2 emissions in EU countries, Parliament is undermining the climate package which was recently negotiated with such difficulty (point 33 calls for a 40% reduction). While demanding an expenditure of EUR 30 billion annually for clean technologies in developing countries, Parliament expects countries with coal-based power generation, such as Poland, to pay double for CO2 emissions: once in the form of a fee under the system for emissions trading, and a second time in the form of a contribution to help developing countries in the area of combating climate change (point 18 talks about the contribution, which should not be less than EUR 30 billion annually). While demanding that calculation of Member States' contributions towards clean technologies in developing countries be based on CO2 emission levels and GDP, Parliament has overlooked the criterion of ability to bear these costs. This means a cost to Poland of EUR 40 billion over the next 10 years (this is a consequence of rejecting amendments 31 and 27). This is the reason why the Polish delegation alone voted against the whole resolution on the EU strategy for the Copenhagen conference on climate change (COP 15).
The enhanced risks to the environment and health and particularly dangerous climate changes, with the overheating of the planet, are the result of industrial development based on capitalist profit and commercialisation of land, air, energy and water. These phenomena cannot be properly addressed by the leaders of capital, the very people responsible for creating them.
The road to the Copenhagen Summit is blocked by the escalation in imperialist infighting. With proposals for 'a viable green economy' and an economy of 'low carbon' growth, the EU is trying to pave the way for even more investments by the euro-unifying monopolies and, at the same time, to satisfy the speculative expectations of capital with a 'pollution exchange'.
In order to plan and implement a development course which will help to balance the relationship between man and nature and satisfy grassroots needs, we need, in the final analysis, to overturn capitalist relations of production. The Greek Communist Party voted against the European Parliament resolution. It proposes combined satisfaction of grassroots needs in accordance with the wealth produced in our country. The political preconditions to the implementation of this objective are socialisation of the basic means of production and central planning of economic life, with control by the grassroots and working classes, in other words, power of the people and an economy of the people.
I have voted against the motion for a resolution because it determines in advance that the EU will make large amounts of funding available from the start without waiting for the other partners. I cannot justify to my voters using their money in this way. Climate protection is an important objective, but the panic-mongering before the Copenhagen Climate Summit is outrageous and does not reflect the scientific facts.
I voted in favour of this resolution, since it addresses priorities in fundamental chapters such as freedom, security and justice, particularly with regard to the conditions for the reception and integration of immigrants, fighting discrimination, particularly on grounds of sexual orientation, access to justice, and combating corruption and violence.
Fighting discrimination is vital, whether on grounds of gender, sexual orientation, age, disability, religious affiliation, colour, descent and national or ethnic origin, as is fighting racism, anti-Semitism, xenophobia, homophobia and violence.
Freedom of movement should also be guaranteed for all EU citizens and their families.
In conclusion, the protection of citizens against terrorism and organised crime should also be guaranteed, and the regulatory framework should therefore be strengthened to deal with these highly topical threats, given that they have a global dimension.
The Greek Communist Party is categorically opposed to the Stockholm Programme, just as it was opposed to previous programmes to implement the misleadingly entitled area of freedom, security and justice. Its objective, the demagogic pronouncements of the EU notwithstanding, is to harmonise or homogenise national laws in order to achieve the uniform application of the EU's anti-grassroots policy and to strengthen existing and create new mechanisms for prosecution and repression and EU level, on the pretext of terrorism and organised crime.
The top priorities of the Stockholm Programme include stepping up the anti-communist hysteria in the EU which is already proceeding full steam ahead, culminating in the historically inaccurate and unacceptable equation of communism with national socialism. The EU area of freedom, security and justice and the programmes to implement it are not in the people's interests; on the contrary, they form a set of measures which strangle individual and social rights and democratic freedoms, intensify authoritarianism and repression at the expense of workers, immigrants and refugees, safeguard the political system and the sovereignty of the monopolies and aim to strike at the working class and grassroots movement, this being prerequisite to the implementation of the savage attack by capital against the employment and social rights of the working classes and grass roots.
I am convinced that the protection of children's rights is a very important aspect of the Stockholm Programme. I would like to draw attention to the fact that in recent years, violence against children, including the sexual exploitation of children, sex tourism involving children, trafficking of children and child labour have been of increasing concern. Given that the protection of children's rights is a social priority of the European Union (EU), I call on the Council and the Commission to dedicate more attention to protecting the rights of those who are most vulnerable.
Children's rights are part of human rights, which the EU and the Member States have pledged to honour in accordance with the European Convention on Human Rights and the United Nations (UN) Convention on the Rights of the Child. The EU must increase its commitments to help the situation of children in Europe and the whole world, so that it can properly ensure the promotion of children's rights and their protection. I would like to underline that only a strategy based on coordinated and joint action can encourage the Member States to honour and adhere to the principles of the UN Convention on the Rights of the Child throughout the European Union and beyond its borders. In order to properly ensure children's rights, I would propose adopting standards of an obligatory nature in all EU Member States. Sadly, respect for children's rights has not yet been universally ensured. Therefore, by implementing the Stockholm Programme, I call on the Council and the Commission to take concrete measures to ensure that children's rights are properly protected.
Mr President, I voted in favour of the resolution because it indicates the right way to strengthen European unity around the fundamental values that constitute its very identity.
We cannot fool ourselves that it will be possible to achieve agreement on so-called common values. We may nevertheless hope that the application of reason can help the various political components to look more closely at what is right and fair where progressing along the road to European unity is concerned.
The clear distinction between the right to free movement and the principle of non-discrimination, on the one hand, and the value of the family as a natural society founded on marriage, on the other, has led to the formulation of the paragraph that upholds the independence of individual States in family law and the ban on discrimination against any human being.
Those who, like me, fully promote the principle of equality, affirming equality between children who are born and those who are not yet born, can only support the principle of non-discrimination against people with different sexual tendencies, but cannot accept the destruction of the concept of marriage or of the family. The significance of this concept, as recognised by Article 16 of the Universal Declaration of Human Rights, is fundamental to the succession of generations and the educational capacities of heterosexual couples.
I voted against the motion for numerous reasons; my main reasons are outlined below. In essence, its basic dimension is the philosophy of 'security' and fear, at the expense of basic rights and freedoms. However, it is precisely by protecting and respecting these rights under the rule of law that security is safeguarded. It reinforces the perception of and the facility to implement fortress Europe, which treats immigrants as potential terrorists and criminals and, in the best case scenario, 'accepts' their presence not as people with equal rights, but depending on the needs of the EU labour market.
It promotes disgusting mass redundancies, it does not strengthen the right of access to asylum, it paves the way for the active participation of the EU in refugee camps outside its borders and for the imposition of leonine agreements with third countries, but is indifferent to the safeguarding of human rights. Finally, even though much more could be pointed out, the resolution introduces policies which multiply the various bodies which monitor, collect and exchange personal data on citizens, infringing their collective and personal dignity and trampling the right of freedom of speech underfoot. This resolution is addressed to a society which only has enemies and in which everyone is a suspect. That is not the society we want.
We believe that it is vital that women are not subjected to violence or the sex trade. Similarly, it is self-evident that we should respect human rights and observe the international conventions that are in place for refugees. For us as EU citizens, having a stable legal system with everyone being equal before the law is a given, as is the fact that we can have confidence in the way authorities treat our privacy.
Many of the 144 points in the motion for a resolution and the 78 amendments to Parliament's resolution that have been tabled were, of course, worthy of support. The resolution and the amendments also include a number of points, concerning human rights, discrimination and privacy for example, that are already covered by previous programmes as well as the Treaty of Lisbon. We have chosen to vote against a number of amendments in order to obtain a resolution that is even stronger on the issues that are not already covered by previous programmes and treaties. Even though there are points in the resolution that was voted through that should not have been included, we have chosen to vote in favour of the resolution, as the benefits far outweigh the negative aspects. It is more important to send a clear message of support for the Stockholm Programme from the European Parliament.
In itself, the European Parliament resolution calling for an area of freedom, security and justice serving the citizen is a progressive resolution and one which puts a check on the desire of the Council of Ministers to allow the free exchange of citizens' personal data. It is also a resolution which guarantees the protection of refugees and migrants.
This resolution is a step towards progressive European lawmaking on migration. Some of its crucial amendments, including those concerning the establishment of the principle of non-refoulement, the diminution of the role of Frontex, which will have no role to play in the resettlement of migrants in third countries, a positive attitude to 'en masse' regularisation of illegal immigrants and the assertion that security should serve the interests of freedom, are of decisive importance. The paragraphs about combating illegal migration are open to several interpretations, although, to my mind, they do not err on the repressive side. I deeply regret the fact that the resolution has been watered down as regards the anti-discrimination dossier.
So far, progress has been slow with regard to some aspects of the area of freedom, security and justice, whereas the right to move and to reside freely within the EU is now granted to more than 500 million citizens! It is important to manage this, and the European Parliament resolution passed today helps in this respect.
I welcome the resolution, as it primarily concerns the citizens and ties in with my priorities: a Europe of law and justice (protection of fundamental rights and the fight against all forms of discrimination); a Europe that protects everything whilst not acting like Big Brother (strengthening of Europol and of police and judicial cooperation in criminal matters both operationally and administratively, improvement of inter-State cooperation between the police and information services, construction of a European criminal justice area based on the principle of mutual recognition, protection of personal data); and a Europe that is united, responsible and fair with regard to asylum and immigration through true solidarity between all the Member States, and the fight against the trafficking in, and the sexual and economic exploitation of, human beings.
The next stage: the European Council on 9 and 10 December 2009!
I voted in favour of the motion for a European Parliament resolution on the Stockholm Programme, since I believe that the proposals it contains clearly and precisely establish the priorities for the coming years in terms of European legislation in the areas of freedom, security and justice, in the light of application of the Treaty of Lisbon.
It is vital to strike a better balance between the security of citizens and the protection of their individual rights. Consequently, I would like to stress the importance of applying the principle of mutual recognition to same-sex couples in the EU, as well as setting up a European Court of Cyber Affairs and adopting measures that give prisoners new rights.
It has been common practice in this Parliament to promote divisive issues, which go far beyond the competences of the European Union, by including them in texts on broader issues that would normally warrant widespread support. I must condemn the application, once again, of this surreptitious method, which only goes to discredit this House and widen the gap between MEPs and voters.
Fortunately, matters concerning family law fall within the competence of the Member States, and it is therefore absolutely illegitimate and a blatant attack on the subsidiarity principle for Parliament to seek to coerce them towards a common understanding on these issues by seeking to promote radical agendas.
Recognition by Parliament of same-sex unions - which are effective only in four Member States - cannot be imposed on the rest, and it represents a crude attempt to influence legislators and national public opinions, which deserves to be condemned in the strongest terms.
When the Charter of Fundamental Rights was adopted, it was feared that it would be invoked abusively in the future and that it would clash with national law. The current situation confirms that these predictions were right.
This resolution ultimately affirms some important principles: common responsibility in the fight against illegal immigration, in the distribution of asylum seekers and in the repatriation of foreign detainees. On the other hand, I feel that the part that refers to respect for the rights of minorities, and particularly the Roma minority, is very inadequate and overly politically correct. The text completely overlooks the situation of degradation in which the Roma communities live, in certain states such as Italy, not due to lack of integration policies but, quite the contrary, due to a deliberate decision to reject any rule of civil living.
There is no condemnation of the illegal activities (thefts, bag-snatching, tiresome begging and underage prostitution) that are increasingly connected with illegal Roma settlements in the outskirts of major cities in Italy and elsewhere. There is no mention, even in the section on the protection of minors, of the need to safeguard those very children against the actions of enslavement perpetrated against them by some Roma heads of family. There is no mention even of how Directive 2004/38/EC on the removal of Community citizens who are unable to demonstrate a certain level of income after a three-month stay in an EU State should actually be applied. Integration cannot happen without respect for the rules, and the Roma minorities are not exempt from compliance with this principle.
The majority in Parliament has approved the main thrust of the European Commission's proposal for the so-called Stockholm Programme, which is a powerful attack on such a key element of Member States' sovereignty as justice. Increasing joint actions in the area of political and judicial cooperation and cooperation between secret services, as well as introducing an internal security strategy and new measures for exchanging data within the EU, come at the expense of the rights, freedoms and guarantees of all those living in EU countries.
Development of a joint migration policy based on the classification of immigrants according to a scale of desirability, and in its most repressive form, the use of Frontex, violates migrants' rights and ignores the human tragedy taking place in many countries.
The growing use of surveillance and monitoring of people is worrying, as is the practice of profiling, based on data mining techniques and universal data gathering, irrespective of whether citizens are innocent or guilty, for the purposes of so-called prevention and control. Also worrying are the huge funds channelled to the military-industrial complex and its investigation activities in the area of internal security.
Mr President, political strategy concerning the area of freedom, security and justice - the Stockholm Programme - will be adopted by the Council in December this year, straight after the entry into force of the Treaty of Lisbon. At this special moment, when the decision-making powers of the European Parliament will increase significantly, the role of national parliaments in the process of making Community law will also increase. The citizen's voice, strengthened in this way, will also have a stronger mandate to bring about realisation of the principles of the Stockholm Programme.
Particularly significant and urgent, in my opinion, is the need to take action to ensure equal treatment of all citizens of the European Union, irrespective of gender, sexual orientation, age, disability, religious association, world-view, skin colour, background or ethnic origin. To do this, it is essential that the Council adopt a comprehensive directive on non-discrimination, one which would encompass all the areas I have just mentioned. The EU does not have such a law, as we have often said in the European Parliament.
I hope this loophole will be filled as part of realisation of the Stockholm Programme. However, just making a law is not enough. If the Stockholm Programme is to be successful, EU citizens have to know their rights. The job of the new European Commission will, therefore, also be to raise public awareness of antidiscrimination legislation and of gender equality.
I voted in favour of this resolution because it enables a better balance to be struck between respect for individual freedoms and a predominantly repressive outlook accompanied by security measures of which it is difficult to gauge the effectiveness today. Through this programme, we are reaffirming our attachment to a Europe of solidarity and values that has a duty to defend freedom of religion, equal opportunities, the rights of women, the rights of minorities and the rights of homosexuals.
That is why I strongly support the adoption of the Anti-Discrimination Directive, which is currently being held up within the Council and which the Group of the European People's Party (Christian Democrats) did not want during the last parliamentary term. The PPE Group has restated its opposition to the text. I also welcome the adoption of amendments calling for a request to remove the obstacles to the exercising of the right to family reunification and demanding a ban on placing foreign minors and unaccompanied minors in detention.
However, I regret that the objectives of the migration policies have been ignored again and have taken a back seat behind the issue of combating illegal immigration and strengthening the Frontex Agency. On the subject of asylum, the proposals on a common asylum system will be examined by the European Parliament in its capacity as colegislator, and it will closely monitor the genuine political will to make progress in this area.
in writing. - Whilst the ECR Group supports much of what is contained in the Stockholm Programme, such as cooperation and solidarity over issues of policing, fighting cross-border crime and corruption, protecting fundamental rights, and finding solutions for immigration by seeking to assist those countries in southern Europe that face serious immigration problems, we do not support proposals for a European Security Strategy, or measures which would hand over control of our criminal justice system and asylum policy to the EU, or calls for 'compulsory and irrevocable solidarity'. We believe in cooperation rather than compulsion; and therefore we voted against this report.
The Stockholm Programme is concerned with strengthening security, particularly in the fight against cross-border crime and terrorism, while respecting citizens' rights. The effort, which is also a result of the new reality of the Treaty of Lisbon, would lead you to expect a responsible discussion about the essential points of an area of freedom, security and justice serving the citizen.
Regrettably, there were some who wanted to contaminate the discussion of such a fundamental issue as the Stockholm Programme with the issue of same-sex marriages, which is irrelevant and unrelated to the subject, with no regard even for the legitimate differences in the internal legal solutions of each country of the European Union. Those who acted in a such a way, merely for the sake of political manoeuvring, were not bothered about the fate of the Stockholm Programme.
Conversely, my vote reflected the importance of discussing the needs of this area of freedom, security and justice serving the citizen. It was also an expression of condemnation of the strategy of those who wanted to contaminate this discussion with a divisive agenda which had nothing to do with it.
In itself, the European Parliament resolution calling for an area of freedom, security and justice serving the citizen is a progressive resolution and one which puts a check on the desire of the Council of Ministers to allow the free exchange of citizens' personal data. It is also a resolution which guarantees the protection of refugees and migrants.
This resolution is a step towards progressive European lawmaking on migration. Some of its crucial amendments, including those concerning the establishment of the principle of non-refoulement, the diminution of the role of Frontex, which will have no role to play in the resettlement of migrants in third countries, a positive attitude to 'en masse' regularisation of illegal immigrants and the assertion that security should serve the interests of freedom, are of decisive importance. The paragraphs about combating illegal migration are open to several interpretations, although, to my mind, they do not err on the repressive side. I deeply regret the fact that the resolution has been watered down as regards the anti-discrimination dossier.
I would like to share a few comments on the multi-annual programme 2010-2014 regarding the area of freedom, security and justice (the Stockholm Programme). Ensuring the citizens of the European Union freedom, security and justice is one of the main responsibilities of Member States. The countries of the European Union must increase cooperation in judicial matters, without detriment to the traditions and fundamental laws of Member States. We need to increase mutual trust between Member States concerning the appropriateness of decisions made by the authorities of another Member State, especially in areas related to legal and illegal immigration, and also concerning the cooperation of police and courts in criminal matters. The EU must intensify efforts related to fighting transborder crime and terrorism. To this end, steps should be taken to improve the efficiency of information exchange while not forgetting the matter of the protection of privacy, personal data and fundamental freedoms. Security in Europe is our common affair, as is the common, single market, and we should do everything possible for every citizen to feel safe within the borders of the EU, because this is one of our fundamental values.
I welcome the adoption of the motion for a resolution on the Stockholm Programme. It is important for this Parliament, as the representative of the citizens of Europe, to propose a route to be taken by the justice and home affairs policy. We have achieved a good result. In addition, the Treaty of Lisbon gives us security. In future, the European Parliament will not only be playing an advisory role in these policy areas, but will also be part of the decision-making process. We have found a good balance between security and citizens' rights.
The population needs increasing levels of security. However, we must repeatedly answer the question about whether and to what extent citizens' rights and freedoms can be restricted by the introduction of security measures. I think we have chosen a good middle way. However, to ensure that this middle way really does feed into the justice and home affairs policy, we are calling for more control rights for this Parliament and for the national parliaments in the EU as part of the implementation of the Stockholm Programme. Unfortunately, plenary did not support my call for police access to Eurodac.
This would have been another useful tool in the fight against terrorism and crime. However, my motion calling on the Commission to present proposals for combating the abuse of the asylum system throughout Europe was successful. Every abuse of the asylum system makes it more difficult to grant asylum to those who have a legitimate claim to it.
I voted in favour of this motion for a joint resolution on the state of play of the Euromed Free Trade Area.
In spite of some progress made, I regret that the main objectives of the Euro-Mediterranean partnership have not been reached, jeopardising their planned achievement by 2010. It is vital to ensure that the Euro-Mediterranean integration process is restored as a political priority of the EU, since the success of this process and of the free trade area could contribute to peace, prosperity and security throughout the region.
The Mediterranean is the cradle of civilisation as we know it. Along its shores, ideas and institutions that define the essence of European civilisation and form an integral part of its history and its future plans were born, have developed and have grown powerful.
Deep divisions have also appeared along its shores, often resolved by force of arms, which have led to a painful political separation, a widening gap between its peoples and development divorced from, if not opposed to, what was previously the centre of the world.
The EU, which wants to open itself to the world and to promote dialogue between its members and third countries, must cherish the idea of a Euro-Mediterranean free trade area that makes it possible to build closer relations again between both sides of the Mediterranean and which also promotes greater South-South convergence.
It is essential to acknowledge that the results achieved up to now do not tally with the ambition behind this idea. There are many economic and financial obstacles, although it is clear that the more serious sticking points are distinctly political in nature. We must persist and help make it possible to recreate a market on a Mediterranean scale that brings with it increased contact between peoples and restoration of the ties that have, in the meantime, been broken.
I regret that there is still a striking economic, social and demographic imbalance between the two sides of the Mediterranean. That is why I have voted in favour of giving new impetus to the integration of the countries of the south and the east of the Mediterranean in international trade so that they can diversify their economies and share the associated benefits fairly.
We must reduce the gap separating the north and the south sides of the Mediterranean in development terms. Moreover, this free trade area should be supplemented by the gradual and conditional introduction of free movement for workers, with account being taken of the current discussions on the links between migration and development.
I voted against the Euromed report because it is not possible to dissociate the issue of trade from that of political dialogue in the Union for the Mediterranean. This report focuses on the hard core of the European Union's interest in the Union for the Mediterranean. I refer to the establishment of a free trade area across both regions. I am against implementing such a free trade area.
The trade chapter must be based on the principles of fair trade, taking account of the imbalances between the countries of the European Union and the Mediterranean countries. As regards the political chapter, however, we cannot agree with the award of the Advanced Statute by the European Union to Morocco whilst the latter continues to violate human rights. As far as the European Union is concerned, the Sahara conflict must be a priority issue for the Union for the Mediterranean, with support for the process of conducting a referendum on self-determination pursuant to UN resolutions. It follows that we also cannot accept the so-called upgrade that the Union has granted Israel. This is because of Israel's continual violation of international law, and because of our political commitments to Palestine.
I very much welcome the fact that multilateral contacts with the Mediterranean region and, in particular, with the southern and eastern Mediterranean countries (SEMC) will be improved and strengthened. I also support the European Union's efforts to start the process of modernising the economies of these countries and, therefore, to help the population. However, I doubt very much whether this can be achieved by means of the planned Euromed Free Trade Area.
A sustainability impact assessment carried out by the University of Manchester warns of the negative social and environmental consequences for the SEMC involved. I fear that this agreement will bring new sales markets for the EU countries, but will seriously damage the economies of the SEMC. The parallel introduction of freedom of movement for employees called for in the motion for a resolution would also result in a huge wave of migration to Europe and lead to the drain of workers urgently needed in the SEMC. In order to help ensure a positive future for the SEMC, I have therefore voted against this resolution.
Mr President, following the Barcelona Conference in 1995, not all of the potential intrinsic to the natural relations between countries lining the Mediterranean basin has yet been developed.
The ambitious plan of forging new and closer political, social and cultural links between the northern and southern shores of the Mediterranean must remain one of the priority goals of the European Union in order to achieve the desired and strategic implementation of a free trade area. This Euromed area may make a significant contribution to peace, prosperity and safety throughout the region.
I support measures and efforts aimed at removing barriers and obstacles to trade and I realise that the success of the Euro-Mediterranean partnership does not depend only on the will of European countries. The implementation of a free trade area requires the determined, ongoing and synergetic contribution of all parties.
The UFM must also step up forms of cooperation existing within the Euromed framework to allow all partner countries to participate in European Union regional programmes and corresponding policies. On the subject, I note that the drawing up of plans within the framework established in Paris in July 2008 in strategic sectors such as new infrastructures, cooperation between SMEs, communications and exploitation of renewable energy sources may contribute positively to development and the facilitation of exchange and investments, because the countries on the southern shores of the Mediterranean sorely need this. All these conditions promote the achievement of peace and the establishment of friendly relations.
For all these reasons, I approve the resolution and hope that the roadmap drawn up by the Commission can be respected and offer the benefits that we all expect.
in writing. - The ECR rejected the motion for a resolution tabled by other groups in the Transport Committee concerning passenger compensation in the event of airlines bankruptcy. We in the ECR tabled our own motion for a resolution which would have rectified a number of key weaknesses in the adopted text for the following reasons.
Although supporting passenger rights is, of course, of vital importance, there are more efficient measures that can be taken without passengers being burdened with even higher costs.
1. We should await the impact assessment that was proposed by Commissioner Tajani during the plenary session on 7 October.
2. The text that has been supported calls for the establishment of a 'guarantee' fund that would be used to compensate passengers in case of airlines bankruptcy. However, the establishment of such a fund would inevitably have to be funded by the consumer, meaning passengers would be required to pay even more for their tickets. At this stage, this unnecessary step would add to the sizeable list of existing airport taxes, security charges and other duties that they are already forced to pay.
(Explanation of vote abbreviated in accordance with Rule 170)
I supported this motion which asks the Commission to review the current legislation, and also to draft new legislation to ensure that passengers will not be left in dire straits as a result of airline bankruptcy.
At the moment, there are no provisions under European legislation to protect European passengers in the case of the bankruptcy of an airline with which the passenger has made a reservation. I strongly support the position of the chairman of the transport committee who has said that many passengers do not have the resources to cope with losses of this sort. As such, a support mechanism or a compensation fund should be set up to help those left in a predicament as a result of this type of bankruptcy.
Rules regarding passengers' rights must be updated and strengthened to give protection and help in the case of airline bankruptcy or incidents of that type over which passengers have no control.
I voted in favour of the motion for a resolution on passenger compensation in the event of airline bankruptcy, since I believe it is necessary to increase protection of European passengers in the event of airline bankruptcy by introducing new legislation or revising existing legislation, and by creating a reserve fund for compensation.
Commercial airlines have been contending with a serious crisis since the attacks of 11 September 2001, which has been exacerbated by the current economic and financial crisis. Bankruptcies and unpleasant situations in which passengers, many of them in transit, find themselves truly stranded, are on the increase.
This lack of consumer protection is truly unacceptable, and it calls for a European response that provides for the assessment of airlines, promotes assistance for passengers caught in these situations and sets out compensation for damages.
In view of this, these measures must take account of the financial fragility of airlines and, therefore, should not be unnecessary obstacles to their operation. They must confine themselves to what is strictly necessary to ensure the protection of consumers/passengers.
Seventy-seven airlines have filed for bankruptcy in the European Union since 2000. Admittedly, European legislative provisions relating to price transparency and compensation in the event of denied boarding do exist, but the EU must close the loopholes regarding cases of insolvency, especially when tickets have been bought on the internet. There are still too many passengers who are finding themselves trapped in situations which they do not have the means to do anything about, having spent all their savings on a family holiday for themselves. I am in favour of rules to guarantee that passengers do not remain stranded at their destination, with no alternative means of travelling home or alternative accommodation.
I am voting for the resolution, in particular, with regard to Regulation No 261/2004 establishing common rules on compensation and assistance to passengers in the event of denied boarding and of cancellation or long delay of flights and repealing Regulation No 295/91, which has already been adopted. The right steps have already been taken in this regulation and strengthening and protecting passengers' rights is simply a logical development of this.
We are voting in favour of this resolution in the hope of preserving as many of the interests of airline passengers as possible given the current state of affairs (liberalisation of transport services, increase in the number of airlines).
We would stress, however, that the compensation system proposed in this report is merely a stopgap that does nothing to change the fundamental problem.
The real solution lies in the creation of a European public air transport service. A public service that is concerned with the general interest and thus, with rationalising the journeys made, in order to reduce the impact on the environment. A public service that is concerned with the general interest and thus with the safety, freedom of movement and well-being of its users and employees alike.
We must, as a matter of urgency, put the Europe of exclusive interests behind us and build a Europe of the general interest.
The growing number of bankruptcies that has been seen among airlines, affecting thousands of citizens in the Member States, has made it necessary for the EU to take measures to protect them. In fact, it is important to safeguard the rights of those who use air transport on a daily basis. I therefore voted in favour.
I voted in favour of the resolution on passenger compensation in the event of airline bankruptcy. Indeed, at present, the only passengers covered by European legislation in the event of airline bankruptcy are those who book a package holiday.
However, it is clear that consumer habits have changed a great deal in recent years where booking holidays is concerned: there has been an increase in the use of low-cost European airlines, a sharp fall in the number of package holidays sold and an increase in the number of direct and individual on-line sales and seat-only sales.
If we add to that the crisis that the sector is currently going through, we can easily imagine the number of European passengers who find themselves stranded at their holiday destination, sometimes without any accommodation and desperately awaiting a return flight, following the collapse of the airline that they were meant to fly with.
Afterwards, they will receive only a nominal amount of compensation for the inconvenience suffered, and even obtaining that will be a struggle ... The Commission must urgently take a legislative initiative to address this worrying situation. A compensation fund financed by the airlines should be put in place at the same time in order to finance these compensation payments.
European regions that are distinguished as tourist destinations must provide users of services in this sector with the highest level of service and quality.
Madeira is an example of this, having been classed last week as one of the best tourist destinations in the world by the World Tourism Organisation, which awarded the region the highest rating on 13 of its 15 assessment criteria. In order to maintain this position in a highly competitive market, it is necessary to continue the work done by public and private bodies with a view to environmental, economic and social sustainability. This objective also involves providing tourists that visit the island with the utmost guarantees regarding their air travel and accommodation conditions.
The motion for a resolution on which we voted today is a step in this direction, as it aims to protect passengers of bankrupt airlines by establishing compulsory insurance and guarantee funds for these airlines, as well as optional insurance for their customers.
Also positive is the call on the European Commission to present a proposal with the aim of compensating passengers of airlines that go bankrupt and ensuring their repatriation if they are stranded at an airport.
I voted for the European Parliament resolution on passenger compensation in the event of airline bankruptcy. There are currently several European regulatory acts governing the following situations: compensation and repatriation of customers in the event of bankruptcy of travel companies which have provided package holidays; accountability of airline operators for accidents and arrangements for compensating passengers; compensation and provision of assistance to passengers who are denied boarding or whose flights are cancelled or subject to long delays.
However, there are no legal provisions to protect consumers in the event of the airline operator going bankrupt. Over the last nine years, 77 European airline companies have gone bankrupt. This is why I believe that this directive is absolutely necessary. The European Parliament has therefore asked the Commission to strengthen the position of passengers in the event of airline bankruptcy. In fact, the European Parliament has asked the Commission to come up with a legislative proposal by July 2010, which should award compensation to passengers with airline companies that go bankrupt, introduce the principle of mutual responsibility for passengers of all airlines flying to the same destination with available seats, provide compulsory insurance for airlines, establish a guarantee fund and offer voluntary insurance services for passengers.
I voted in favour of the joint motion for a resolution on origin marking since it is based on the principle that consumer protection requires transparent and consistent trade rules, including origin marking. In this respect, I support the intervention of the Commission, together with the Member States, to defend consumers' legitimate rights and expectations whenever there is evidence of use of fraudulent or misleading origin markings by non-EU importers and producers.
In view of the need to guarantee consumers appropriate information when making a choice to purchase certain products, particularly with regard to their country of origin and the respective safety, hygiene or environmental protection standards applicable to their production - information that is necessary to make a conscious and informed choice - I voted in favour of this motion for a resolution, which calls on the Commission to resubmit its proposal to Parliament so that it can be debated in accordance with the legislative process established by the Treaty of Lisbon.
However, I must mention that, during evaluation of the Commission proposal on origin marking, I shall pay close attention to the appropriate support given to traditional products, so that better consumer protection - which is both necessary and desirable - does not irreparably harm small producers of traditional products. I shall also pay special attention to the mechanisms used to establish origin, so that this does not become a competitive disadvantage for European producers against their competitors.
We believe that the adopted resolution falls well short of what, in our view, origin marking should be, which is to say, among other things, an instrument to protect industrial jobs in Europe, particularly in small and medium-sized enterprises, and an instrument to tackle social and environmental dumping. That is why we abstained.
Furthermore, this resolution overlooks the consequences that liberalising world trade has for jobs and the industrial fabric in the various Member States. It overlooks countless relocations in search of easy profit and their consequences, such as the deindustrialisation of vast regions, rising unemployment and worsening of economic and social conditions. This resolution only goes as far as calling on the Commission and the Council 'to take all necessary steps to ensure a level playing field'.
Lastly, we regret that the majority in Parliament has rejected the proposals we tabled, which, among other things, sought to preserve jobs, respect workers' and consumers' rights, fight child labour or slavery and oppose the importing of products from occupied territories, and which insisted on the need to withdraw European aid from companies and investors that relocate their production.
Against a backdrop of economic crisis that is hitting our European businesses, the European Union must now, more than ever, equip itself with a mandatory system of origin marking, if only for a limited number of imported goods, namely textiles, jewellery, clothing and footwear, leather goods and handbags, lamps and lights, and glassware, because this is precious information for final consumers. It would also enable European consumers to know exactly which country the goods they buy come from. They will thus be able to identify these goods by the social, environmental and safety standards commonly associated with that country. In other words, our citizens, as responsible consumers, will have as much transparency as they require.
The 'made in' concept must not simply be about marking, but must quickly become a powerful concept of respect for the most advanced rules in relation to knowledge, employee rights, sustainable development and environmental protection, and the expression of a responsible economic attitude.
With the introduction of a 'made in Europe' concept, we could enable consumers to make an informed choice, to take action to gain new rights.
However, once again, we have limited ourselves to statements of good intentions, as though simply saying that we are the best and the strongest will make it come true.
That is a shame and that is why I will abstain.
I understand the need for a discussion about the creation of a European legislative framework for origin marking of commercial end products, in particular, against the background of consumer information and transparency between trading partners. The use of a standardised marking system will result in improved and more accurate information for consumers and will indicate the social and environmental standards that the products comply with. In addition, origin marking is an important step towards producing coherent trading regulations with third countries.
However, it is important to find the right balance from the perspective of producers and consumers. The transparency offered to consumers must not be created at the expense of the manufacturers. No additional costs must be involved for small and medium-sized businesses. As part of the ongoing discussions, it is important to establish clear guidelines and to defend them, including on behalf of Austria. One possible solution would be to create a voluntary European origin mark for commercial end products, taking into account existing national and regional quality labels.
I voted in favour because the 'made in' marking is essential for market transparency and for giving consumers the necessary information regarding the origin of the products they buy.
It is necessary to strengthen the Community economy by improving the competitiveness of EU industry in the global economy. We will only succeed in having fair competition if it operates with clear rules for producers and for exporters and importers, while also keeping sight of common social and environmental requirements.
I very much welcome the introduction of origin marking by the European Union. From now on, the country of origin must be specified on certain products imported into the EU from third countries. The particular purpose of origin marking is to give EU consumers unrestricted information about the country of origin of the goods that they buy and to allow them to make a connection between the goods and the social, environmental and safety standards in the country in question.
This represents the first stage in a war against goods from the Far East, which are often produced by workers in exploitative conditions and which are then sold on the European market at dumping prices.
Mr President, today Parliament forcefully reiterated an opinion it had already expressed on several occasions during the previous Parliamentary term: Europe must introduce a regulation that establishes the origin marking of many products that enter its territory.
The decision arises out of a need to guarantee more information for, and therefore the protection of, consumers so as to enable them to make informed choices. The regulation on origin marking will finally enable European business to compete on an equal footing with companies in third countries where laws on the origin marking of products entering their territories have already existed for some time. The market is free only when rules are clear, mutual and applied.
The aim of the approved resolution is to call on the Commission, after the fruitless attempts at mediation with the Council, to reiterate the proposal in the light of the new responsibilities that Parliament has acquired with the entry into force of the Treaty of Lisbon. We are sure that agreement between the political groups of the European Parliament will be instrumental in establishing a definitive legal framework with the Council.
I take this opportunity to emphasise that the commodity categories envisaged in the current proposed regulation must be respected and extended with regard to fastening products, in other words, products for which it is essential to ensure quality and compliance with European regulations in order to guarantee safety in the construction of bridges, cars, electric household appliances and any other item that involves the use of fastening products. Guaranteeing safety is a priority for us.
Today's vote is an important success that we dedicate to European consumers and producers at a time of new political momentum for Parliament, due to the codecision procedure that has finally made up for the democratic shortfall that we have had to put up with for so long.